 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreatDane Trailers,Inc.andTruck Drivers and Help-ers Local728. Case 10-CA-8730June 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNUpon a charge filed on November 25, 1970, by TruckDrivers and Helpers Local 728, herein called theUnion, and duly served on Great Dane Trailers, Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 10, issued a complaint on January13, 1971, against Respondent, alleging that Respond-ent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 16, 1970,following a Board election in Case 10-RC-8028, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 23, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnJanuary 25, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint and alleging as a separatedefense that, because of the pendency in the UnitedStates Court of Appeals for the Fourth Circuit of arelated unfair labor practice proceeding involving thesame parties which relates to the validity and effective-ness of the underlying certification, the Board shouldeither decline jurisdiction over the complaint herein oralternatively decline to act herein until after the courthas ruled.On March 8, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, onMarch 11, 1971, theBoard issued an order transferring the proceeding to'Official notice is taken of the record in the representation proceeding,Case 10-RC-8028, as the term "record" is defined in Secs. 102.68 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A 4,1968),Golden Age Beverage Co.,167 NLRB 151,Intertype Co. v. Penello,269 F Supp. 573 (D.C. Va., 1967);Follett Corp,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.the Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint, and in its response tothe Notice To Show Cause, the Respondent denies thatthe Union, certified by the Regional Director in Case10-RC-8028, is the exclusive majority bargaining rep-resentative of the employees in the appropriate unitand, therefore, opposes the grant of the General Coun-sel'sMotion for Summary Judgment.As the election in Case 10-RC-8028, conducted onDecember 19, 1969, pursuant to a Stipulation for Cer-tificationUpon Consent Election, was indecisive, arunoff election was conducted on January 9, 1970. Thetally of ballots in that election showed that of approxi-mately 700 eligible voters, 699 cast valid ballots, ofwhich 346 were cast for, and 346 against, the Union.There were 7 challenged ballots which were determina-tive of the results of the election. No objections to theelection were filed.Subsequently, the Acting Regional Director investi-gated the challenges and on February 19, 1970, issuedhis report on challenged ballots in which he recom-mended (1) that the Board sustain the challenges to twoof the ballots, (2) that the Board defer disposition of theremaining 5 ballots pending a determination of the un-fair labor practice charges in Case 10-CA-8095, inwhich 5 challenged voters were alleged to have beendiscriminatorily discharged, and (3) that the appropri-ate certification be subsequently issued. No objectionshaving been filed to the Acting Regional Director, theBoard, on March 13, 1970, adopted the Acting Re-gional Director's recommendations.Thereafter, on July 1, 1970, the Trial Examiner is-sued his Decision and Order in 10-CA-8095, finding,inter alia,that the Respondent had discharged two ofthe five alleged discriminatees. The Respondent filedexceptions to the Trial Examiner's Decision. Subse-quently, on October 31, 1970, the Board issued itsDecision and Order in which it adopted,inter alia,this191 NLRB No. 8 OREAT DANE TRAILERS, INC.7finding of the Trial Examiner.2 Pursuant to the direc-tionsin the Board's Order of March 13, 1970, theballots of the two individuals were opened and countedand a revised tally of ballots issued on November 9,1970. The talley showed that of approximately 700eligible voters, 699 cast valid ballots, of which 348 werefor, and 346against,the Union and'the challenges tofive ballots were sustained. Accordingly, on November16, 1970, theRegionalDirector certified the Union asthe exclusivebargainingrepresentative of the em-ployees in the appropriate unit.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.In its answer to the complaint and response to theNotice To Show Cause, the Respondent also arguesthat the resolution of the related unfair labor practiceproceeding in Case 10-CA-8095 is being judicially re-viewed by the U.S. Court of Appeals for the FourthCircuit and the court's decision could materially affectthe validity and effectiveness of the Union's certifica-tion.Accordingly, the Respondent further argues thatthe Board should either decline to assert jurisdictionover the complaint herein or alternatively decline todecide theissuesuntil the court has judicially reviewedthe unfair labor practice proceeding in Case 10-CA-8095. Respondent's arguments, in our view. really re-late to the matter of coordinating enforcement of theorder in this proceeding with enforcement of our orderin Case 10-CA-8095. As such they are more appropri-ately considered in the postdecisional determinationsrelating to such matters. In view of the provisions ofSection 10(g) of the Act and for the reasons expressedin our recent decision inPorta-Kamp,'we find no meritin the Respondent's argument. We shall, accordingly,grant the Motion for Summary Judgment.5:Great Dane Trailers, Inc.,186 NLRB No. 43.SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941):Rules and Regulationsof the Board, Secs. 102.67(1) and 102 69(c).4Porta-KampManufacturing Company, Inc.,189NLRB No. 137,Chairman Miller dissenting on the basis of his dissent in the underlying8(a)(3) case.,Winchester Spinning Corp,171 NLRB No. 116.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Georgia corporation with an office and placeof business located at Savannah, Georgia, where it isengaged inthe manufacture and sale of freight-haulingtrailers.Respondent, during the past calendar year, whichperiod is representative of all times material herein,sold and shipped finished products valued in excess of$50,000 directly to customers located outside the Stateof Georgia.We find, on the basis of the foregoing, that Respond-ent is, and has been,at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTruck Driversand HelpersLocal728 is a labor orga-nizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its Lathrop Avenue,Savannah,Georgia location, but excluding alloffice clerical employees, technical employees,guards and supervisors as defined in the Act.2.The certificationOn January 9, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot runoff elec-tion conducted under the supervision of the RegionalDirector for Region 10 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employees insaid unit on November 16, 1970, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.- 8DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Request To Bargain and Respondent'sRefusalCommencing on or about November 17, 1970, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout November 23, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceNovember 23, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a/ Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Great Dane Trailers, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.-2.Truck Drivers and Helpers Local 728 is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees em-ployed by Respondent at its Lathrop Avenue, Savan-nah, Georgia location, but excluding all office clericalemployees, technical employees, guards and super-visors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since November 16, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing withinthe meaningof Section 9(a) of the Act.5.By refusing on or about November 23, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Great DaneTrailers, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Truck Drivers and Helpers as theexclusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Lathrop Avenue,Savannah,Georgia location, but excluding alloffice clerical employees, technical employees,guards and supervisors as defined in the Act. GREAT DANE TRAILERS, INC.9(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Savannah, Georgia, location copies ofthe attached notice marked "Appendix."6 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 10, after being duly signed by Respond-ent's representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.terms and conditions of employment with TruckDrivers and Helpers Local 728 as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:Allproduction andmaintenance em-ployees employed by Respondent at its La-throp Avenue, Savannah, Georgia location,but excluding all office clerical employees,technical employees, guards and supervisorsas defined in the Act.GREAT DANE TRAILERS,INC.(Employer)6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and, must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet,N.E., Atlanta, Georgia 30308, Telephone 404-526-5760.